DETAILED ACTION
Applicant's amendment, filed 18 May 2021, is acknowledged.  Claims 1-15, 20-28, and 35 have been cancelled.  Claims 16 and 19 have been amended.  No claims have been added.  Claims 16-19, 29-34, and 36-41 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Terminal Disclaimer
The terminal disclaimer filed on 18 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10544222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John David Reilly on 22 June 2021.

The application has been amended as follows: 
IN THE CLAIMS:
A) In claim 16, an “and” has been inserted between “(SEQ ID NO: 5),” and “(ii)” so that the claim reads “(SEQ ID NO: 5), and (ii)”. 

B) In claim 19, an “and” has been inserted between “(SEQ ID NO: 5),” and “(ii)” so that the claim reads “(SEQ ID NO: 5), and (ii)”. 

C) In claim 34, “polynucleotideof” has been changed to “polynucleotide of”.

D) In claim 34, “endodes” has been changed to “encodes”.

E) In claim 41, “endodes” has been changed to “encodes”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment and terminal disclaimer obviated the rejections of record.  The Examiner’s amendment corrects informalities in the claim language and clarifies that each independent claim requires both the recited CDRs and specific substitutions at Kabat positions 11 and 89 in the ISVD.  As noted in the rejections of record, WO2008/071447 (IDS) teaches an anti-PD1 ISVD comprising CDRs as claimed.  US10087251 (PTO-892) is a related US patent that claims the anti-PD1 ISVD.  The instantly claimed encoding nucleic acid is not obvious over these or other prior art references at least because no reference available as prior art provided motivation to make the two claimed substitutions, particularly in an anti-PD1 ISVD comprising the recited CDRs.  Claims 16-19, 29-34, and 36-41 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica H Roark, telephone number 571-270-1960.  The examiner works a flexible schedule, but she can normally be reached Monday to Friday between 8 am and 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU, can be reached at 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643